DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8, 9, 11-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, there is insufficient antecedent basis for “the external-spline major diameter”.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2017/0096029 A1; hereinafter “Fujita”) in view of Machine Design (Machine Design, An Integrated Approach, Third Edition, Robert L. Norton, Prentice Hall, published 2006; hereinafter “Machine”), Chetta et al. (US 6,587,741 B1; previously cited; hereinafter “Chetta”) and Chiang (US 2010/0260544 A1; previously cited).
Fujita discloses a bicycle hub assembly 10 comprising: a hub axle 12; a hub body 14 rotatably mounted on the hub axle about a rotational center axis A1 of the bicycle hub assembly; a sprocket support body 16 rotatably mounted on the hub axle about the rotational center axis, the sprocket support body including at least ten external spline teeth (unlabeled, but shown in at least Figs. 1 and 8) configured to engage with a bicycle rear sprocket assembly 2 (Fig. 2; 30 that engages in one direction and freely spins in the opposite direction; paragraph [0087]); and a freewheel structure 30 including a first ratchet member 26 including at least one first ratchet tooth 44, and a second ratchet member 28 including at least one second ratchet tooth 56 configured to engage with the at least one first ratchet tooth in a torque transmitting manner (paragraph [0094]), the first ratchet member being configured to engage with one of the hub body and the sprocket support body in a torque transmitting manner (paragraph [0086]), the second ratchet member being configured to engage with the other of the hub body and the sprocket support body in a torque transmitting manner (paragraph [0086]), at least one of the first ratchet member and the second ratchet member being movable relative to the hub axle in an axial direction with respect to the rotational center axis (paragraph [0086]), the at least ten external spline teeth have an external-spline major diameter (Figs. 1 and 2), wherein the at least one first ratchet tooth is disposed on an axial facing surface of the first ratchet member (paragraph [0092]; Fig. 5), the at least one second ratchet tooth is disposed on an axial facing surface of the second ratchet member (paragraph [0094], Fig. 6), and the axial facing surface of the second ratchet member faces toward the axial facing surface of the first ratchet member (paragraph [0094], Fig. 6), wherein the sprocket support body includes an outer peripheral surface having a first helical spline 38, and the first ratchet member is configured to engage with the sprocket support body in a torque transmitting manner and includes a second helical spline 46 mating with the first helical spline (paragraph [0091]), wherein the first ratchet member is movably mounted in the axial direction with respect to the sprocket support body via the second helical spline mating with the 54 provided on the outer peripheral surface to guide the first ratchet member toward the hub body during coasting (paragraph [0093], Fig. 6), wherein the guiding portion guides the first ratchet member toward the hub body to release a meshing engagement between the at least one first ratchet tooth and the at least one second ratchet tooth during coasting (paragraph [0093], Fig. 6), wherein the guiding portion extends in at least a circumferential direction with respect to the sprocket support body (paragraph [0093], Fig. 6), wherein the guiding portion is arranged to define an obtuse angle with respect to the first helical spline (Fig. 6), wherein the second ratchet member includes a hub body engagement portion at 36 engaged with the hub body in a torque transmitting manner to transmit a rotational force from the first ratchet member to the hub body via the hub body engagement portion (paragraphs [0089] and [0090]), wherein one of the hub body engagement portion and the hub body includes at least one protrusion 36 extending radially with respect to the rotational center axis of the bicycle hub assembly, and the other of the hub body engagement portion and the hub body includes at least one recess 35 engaged with the at least one protrusion (paragraphs [0089] and [0090]), further comprising a biasing member 60 disposed between the hub body and the first ratchet member to bias the first ratchet member in the axial direction toward the second ratchet member (paragraph [0098]; Fig. 7), the second ratchet member is engaged with the hub body in a torque transmitting manner (paragraph [0124]; Fig. 7), the biasing member is engaged with the hub body to rotate with the hub body (paragraph [0099]), and the first ratchet member contacts the guiding portion to disengage from the second 44 (Fig. 5), and the at least one second ratchet tooth includes a plurality of second ratchet teeth 56 (Fig. 6), wherein each of the first ratchet member and the second ratchet member has an annular shape (Figs. 5 and 6), wherein the sprocket support body includes an abutment at 86 to abut the second ratchet member to restrict an axial movement of the second ratchet member away from the hub body (Fig. 7), and the first ratchet member is disposed on an axial side of the second ratchet member that is opposite to the abutment of the sprocket support body in the axial direction (Fig. 7), and wherein the hub body includes an internal space (unlabeled, but shown in Fig. 7), an outer peripheral surface of the sprocket support body supports the first ratchet member and the second ratchet member (Fig. 7), and each of the sprocket support body, the biasing member, the first ratchet member, and the second ratchet member is at least partly disposed in the internal space of the hub body (Fig. 7).
Although Fujita further discloses the at least ten external spline teeth including at least ten external-spline driving surfaces (unlabeled, but shown in Figs. 1 and 3) to receive a driving rotational force from the bicycle rear sprocket assembly during pedaling (evident from Fig. 2 and paragraph [0084]), the at least ten external-spline driving surfaces each includes a radially outermost edge (unlabeled, but shown in Figs. 1 and 3), a radially innermost edge (unlabeled, but shown in Figs. 1 and 3), and a radial length defined from the radially outermost edge to the radially innermost edge (unlabeled, but shown in Figs. 1 and 3), Fujita fails to expressly disclose the total of the radial lengths of the plurality of external-spline driving surfaces being equal to or larger than 7 mm. 

From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the total of the radial lengths of the plurality of external-spline driving surfaces to be equal to or larger than 7 mm based upon a number of factors such as the number of spline teeth and the desired whole depth of the splines to ensure that the teeth can withstand shear stresses applied thereto and effectively transmit torque for its intended use without failing.  
Although Fujita further discloses each of its spline teeth having an external-spline surface (unlabeled, but shown clearly in Fig. 8) to receive a driving rotational force from a bicycle sprocket assembly, the external-spline driving surface having a first external-spline-surface angle defined between the external-spline driving surface and a first radial line extending from the rotational center axis of the bicycle hub assembly to a radially outermost edge of the external-spline driving surface, Fujita fails to expressly disclose the exact value of the angle.
	Chetta, however, in lines 47-65 of col. 1, teaches that the external-spline-surface angle (i.e., “pressure angle”) is a result-effective variable in the design of spline teeth.
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the first external-spline-surface angle to be in the range of 0 degrees to 10 degrees so as to allow the spline teeth to effectively transmit torque when desired during the intended use of the bicycle hub assembly.  It is further noted that 
	Fujita further fails to expressly disclose one tooth of the at least ten external spline teeth having a first circumferential spline size, and other teeth of the at least ten external spline teeth having a second circumferential spline size that is smaller than the first circumferential spline size. 
	Chiang, however, teaches a sprocket support body 20 that includes a first tooth 30 having a first circumferential spline size (Fig. 3), and other teeth 21 having a second circumferential spline size that is smaller than the first circumferential spline size (Fig. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the sprocket support body of Fujita by forming one tooth of its external spline teeth to have a first circumferential spline size and the other teeth of its external spline teeth to each have a second circumferential spline size that is smaller than the first circumferential spline size, such as taught by Chiang, to provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body.  It is noted that such a modification would result in a total number of the other teeth of the at least ten external spline teeth of Fuijita to be equal to or larger than nine.
Regarding claims 2, 3, 5 and 6, Although Fujita, as noted above, discloses the sprocket support body including at least ten external spline teeth configured to engage with a bicycle rear sprocket assembly, Fujita fails to disclose a total number of external spline teeth being equal to or larger than 25 and the claimed first external pitch angle ranging from 12 degrees to 15 degrees.  

	From these teachings, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the bicycle hub assembly of Fujita to have between 25 and 30 spline teeth such that the first external pitch angle ranging from 12 degrees to 15 degrees to ensure that the spline teeth can effectively transmit torque during use of the hub assembly.
Regarding claim 4, Fujita fails to expressly disclose the at least ten external spline teeth having a first external pitch angle and a second external pitch angle different from the first external pitch angle. 
Chiang, however, teaches its one tooth 30 with the first circumferential spline size having a first external pitch angle and other teeth 21 having the second smaller circumferential spline size having a second external pitch angle different from the first external pitch angle (Fig. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita by forming its external spline teeth to have both a first external pitch angle and a second external pitch angle different from the first external pitch angle, such as taught by Chiang, to provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body. 
Regarding claim 8, Fujita, as modified by Machine, Chetta and Chiang, fails to expressly disclose its at least ten external spline teeth each having an external-spline major diameter smaller than a major diameter of the first helical spline.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant application, it appears that the at least ten external spline teeth of Fujita, as modified by Machine, Chetta and Chiang, having an external-spline major diameter that is larger than a major diameter of its first helical spline would perform equally well with an external-spline major diameter being smaller than a major diameter of the first helical spline.  It is further noted that it is clear from paragraph [0212] of Applicant’s specification that the relative dimensions of the external-spline major diameter with respect to the major diameter of the first helical spline is not critical to the practice of Applicant’s invention because this paragraph expressly discloses that the external-spline major diameter can be larger, equal to, or smaller than the major diameter of the first helical spline.

8.	Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, Chetta and Chiang, as applied to claim 1 above, and further in view of Zee Rear Freehub for Disc Brake (previously cited NPL, hereinafter “Zee”).
	Regarding claims 24-26, although Fujita further discloses its hub body including a first spoke-mounting portion (unlabeled, but shown in Fig. 2) having a first axially outermost part; a second spoke-mounting portion (unlabeled, but shown in Fig. 2) having a second axially outermost part; and a first axial length defined between the first axially outermost part of the first spoke-mounting portion and the second axially outermost part of the second spoke-mounting 
	Zee, however, teaches a bicycle hub assembly in which the first axial distance between the first spoke-mounting portion and the second spoke-mounting portion is equal to or larger than 65 mm (i.e., 106.4 mm, with center to flange (right) being 53.8 and center to flange (left) being 52.8 mm as noted in the Product Specs).
It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Chiang, by forming the first axial distance between the first and second spoke-mounting portions to be equal to or larger than 65 mm, such as taught by Zee, to ensure a sufficient lateral rigidity of the wheel.
	Regarding claims 27-29, although Fujita further discloses the hub axle including: a first axial frame abutment surface (unlabeled axially outboard surface of a first side of the hub axle assembly shown in Fig. 2) configured to (i.e., capable of) abut against a first part of a bicycle frame in the axial direction in a state where the bicycle hub assembly is mounted to the bicycle frame; a second axial frame abutment surface (unlabeled axially outboard surface of a second side of the hub axle assembly shown in Fig. 2) configured to (i.e., capable of) abut against a second part of the bicycle frame in the axial direction in the state where the bicycle hub assembly is mounted to the bicycle frame; and a second axial distance defined between the first axial frame abutment surface and the second axial frame abutment surface in the axial direction, Fujita, as modified by Machine, Chetta and Chiang, fails to expressly disclose the second axial distance being equal to or larger than 147 mm.
	Zee, however, teaches a bicycle hub assembly in which the second axial distance defined between the first axial frame abutment surface and the second axial frame abutment surface in 
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Chiang, by forming the second axial distance between the first and second axial abutment surfaces to be equal to or larger than 147 mm, such as taught by Zee, to allow the mounting of the bicycle hub assembly to a bicycle frame with corresponding axial dimensions between the dropouts while also ensuring a sufficient lateral rigidity of the wheel.

9.	Claims 30-36 and 38-56 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, Chetta and Chiang.
	Fujita discloses a bicycle hub assembly 10 comprising: a hub axle 12; a hub body 14 rotatably mounted on the hub axle about a rotational center axis A1 of the bicycle hub assembly; a sprocket support body 16 rotatably mounted on the hub axle about the rotational center axis, the sprocket support body including at least one external spline tooth (unlabeled, but shown in at least Fig. 1) configured to engage with a bicycle rear sprocket assembly 2 (Fig. 2; paragraph [0084]), and a freewheel structure 30 including: a first ratchet member 26 including at least one first ratchet tooth 44; and a second ratchet member 28 including at least one second ratchet tooth 56 configured to engage with the at least one first ratchet tooth in a torque transmitting manner (paragraph [0094]), the first ratchet member being configured to engage with one of the hub body and the sprocket support body in a torque transmitting manner (paragraph [0086]), the second ratchet member being configured to engage with the other of the hub body and the sprocket support body in a torque transmitting manner (paragraph [0086]), at least one of the first 38, and the first ratchet member is configured to engage with the sprocket support body in a torque transmitting manner and includes a second helical spline 46 mating with the first helical spline (paragraph [0091]), wherein the first ratchet member is movably mounted in the axial direction with respect to the sprocket support body via the second helical spline mating with the first helical spline during driving by a first thrust force applied from the sprocket support body (paragraphs [0086] and [0124]), wherein the at least one second ratchet tooth engages with the at least one first ratchet tooth to transmit a rotational force from the sprocket support body to the hub body (paragraph [0124]), wherein the sprocket support body has a guiding portion 54 provided on the outer peripheral surface to guide the first ratchet member toward the hub body during coasting (paragraph [0093], Fig. 6), wherein the guiding portion guides the first ratchet member toward the hub body to release a meshing engagement between the at least one first ratchet tooth and the at least one second ratchet tooth during coasting (paragraph [0093], Fig. 6), wherein the guiding portion extends in at least a circumferential direction with respect to the sprocket support body (paragraph [0093], Fig. 6), wherein the guiding portion is arranged to define an obtuse angle with respect to the first helical spline (Fig. 6), wherein the second ratchet member includes a hub body engagement portion at 36 engaged 36 extending radially with respect to the rotational center axis of the bicycle hub assembly, and the other of the hub body engagement portion and the hub body includes at least one recess 35 engaged with the at least one protrusion (paragraphs [0089] and [0090]), further comprising a biasing member 60 disposed between the hub body and the first ratchet member to bias the first ratchet member in the axial direction toward the second ratchet member (paragraph [0098]; Fig. 7), the second ratchet member is engaged with the hub body in a torque transmitting manner (paragraph [0124]; Fig. 7), the biasing member is engaged with the hub body to rotate with the hub body (paragraph [0099]), and the first ratchet member contacts the guiding portion to disengage from the second ratchet member with a rotational friction force generated between the biasing member and the first ratchet member during coasting (paragraph [0093]), wherein the at least one first ratchet tooth includes a plurality of first ratchet teeth 44 (Fig. 5), and the at least one second ratchet tooth includes a plurality of second ratchet teeth 56 (Fig. 6), wherein each of the first ratchet member and the second ratchet member has an annular shape (Figs. 5 and 6), wherein the sprocket support body includes an abutment at 86 to abut the second ratchet member to restrict an axial movement of the second ratchet member away from the hub body (Fig. 7), and the first ratchet member is disposed on an axial side of the second ratchet member that is opposite to the abutment of the sprocket support body in the axial direction (Fig. 7), and wherein the hub body includes an internal space (unlabeled, but shown in Fig. 7), an outer peripheral surface of the sprocket support body supports the first ratchet member and the second ratchet member (Fig. 7), and each of the sprocket support body, the biasing member, the first ratchet 
Regarding claims 30 and 32-36, although Fujita discloses its at least one external spline tooth having an external-spline major diameter and an external-spline minor diameter as evident from Fig. 1, Fujita fails to expressly disclose the external-spline major diameter being equal to or larger than 29 mm and equal to or smaller than 30 mm while the external-spline minor diameter is equal to or larger than 27 mm and equal to or smaller than 28 mm.
	Machine, however, teaches the external-spline major and minor diameters being result effective variables based upon other design considerations (e.g., desired spline length, desired pitch diameter, desired whole depth etc..) as noted in pages 532, 533 and 643-645.
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the bicycle hub assembly such the external-spline major diameter is equal to or larger than 29 mm and equal to or smaller than 30 mm while the external-spline minor diameter is equal to or larger than 27 mm and equal to or smaller than 28 mm based upon a number of factors, such as the spline length, pitch diameter, whole depth, materials used to form the sprocket support body and spline teeth, and number and spacing of spline teeth, to ensure that the spline teeth can effectively transmit torque during use of the hub assembly.
Although Fujita further discloses the at least one external spline tooth including a plurality of external spline teeth including a plurality of external-spline driving surfaces (unlabeled, but shown in Figs. 1 and 3) to receive a driving rotational force from the bicycle rear sprocket assembly during pedaling (evident from Fig. 2 and paragraph [0084]), the plurality of external-spline driving surfaces each includes a radially outermost edge (unlabeled, but shown in 
Nonetheless, it is clear from Machine, note at least page 533, including the three equations found therein, that an increase of the radial length of the external-spline driving surfaces would result in an increase shear area and thus a lower shear stress for a given applied torque.
From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the total of the radial lengths of the plurality of external-spline driving surfaces to be equal to or larger than 7 mm based upon a number of factors such as the number of spline teeth and the desired whole depth of the splines to ensure that the teeth can withstand shear stresses applied thereto and effectively transmit torque for its intended use without failing.  
Although Fujita further discloses each of its spline teeth having an external-spline surface (unlabeled, but shown clearly in Fig. 8) to receive a driving rotational force from a bicycle sprocket assembly, the external-spline driving surface having a first external-spline-surface angle defined between the external-spline driving surface and a first radial line extending from the rotational center axis of the bicycle hub assembly to a radially outermost edge of the external-spline driving surface, Fujita fails to expressly disclose the exact value of the angle.
	Chetta, however, in lines 47-65 of col. 1, teaches that the external-spline-surface angle (i.e., “pressure angle”) is a result-effective variable in the design of spline teeth.

	Fujita further fails to expressly disclose one tooth of the at least ten external spline teeth having a first circumferential spline size, and other teeth of the at least ten external spline teeth having a second circumferential spline size that is smaller than the first circumferential spline size. 
	Chiang, however, teaches a sprocket support body 20 that includes a first tooth 30 having a first circumferential spline size (Fig. 3), and other teeth 21 having a second circumferential spline size that is smaller than the first circumferential spline size (Fig. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the sprocket support body of Fujita by forming one tooth of its external spline teeth to have a first circumferential spline size and the other teeth of its external spline teeth to each have a second circumferential spline size that is smaller than the first circumferential spline size, such as taught by Chiang, to provide predictable results for allowing the sprockets to be positioned at predetermined rotational positions with respect to each other on the sprocket support body.  It is noted that such a modification would result in a total number of the other teeth of the at least ten external spline teeth of Fuijita to be equal to or larger than nine.
	Regarding claim 31, although Fujita further discloses the bicycle hub assembly comprising a brake-rotor support body (unlabeled, but clearly shown in Figs. 1-4) including at 
	Nonetheless, it would have been obvious to one having ordinary skill in the art to have formed the additional external-spline major diameter to be larger than the external-spline major diameter as a mere design consideration based upon the internal radial dimensions of the sprocket structure and brake rotor structure so as to ensure a proper fit between the corresponding torque transmitting parts.  It is further noted Applicant has not disclosed that having the additional external-spline major diameter be larger than the external-spline major diameter solves any stated problem or is for any particular purpose (note paragraph [0212] of Applicant’s specification).  Moreover, it appears that a bicycle hub assembly having the additional external-spline major diameter and the external-spline major diameter having equal values or the external-spline major diameter being larger than the additional external-spline major diameter would perform equally well with the additional external-spline major diameter being larger than the external-spline major diameter.
Regarding claim 41, Fujita, as modified by Machine, Chetta and Chiang, fails to expressly disclose the external-spline major diameter of the at least one external spline tooth being smaller than a major diameter of the first helical spline.
	Nonetheless, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the .

10.	Claims 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Machine, Chetta and Chiang, as applied to claim 30 above, and further in view of Zee.
Regarding claims 57-59, although Fujita further discloses its hub body including a first spoke-mounting portion (unlabeled, but shown in Fig. 2) having a first axially outermost part; a second spoke-mounting portion (unlabeled, but shown in Fig. 2) having a second axially outermost part; and a first axial length defined between the first axially outermost part of the first spoke-mounting portion and the second axially outermost part of the second spoke-mounting portion in the axial direction (Fig. 2), Fujita, as modified by Machine, Chetta and Chiang, fails to expressly disclose the first axial distance being equal to or larger than 65 mm.
Zee, however, teaches a bicycle hub assembly in which the first axial distance between the first spoke-mounting portion and the second spoke-mounting portion is equal to or larger 
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Chiang, by forming the first axial distance between the first and second spoke-mounting portions to be equal to or larger than 65 mm, such as taught by Zee, to ensure a sufficient lateral rigidity of the wheel.
	Regarding claims 60-62, although Fujita further discloses the hub axle including: a first axial frame abutment surface (unlabeled axially outboard surface of a first side of the hub axle assembly shown in Fig. 2) configured to (i.e., capable of) abut against a first part of a bicycle frame in the axial direction in a state where the bicycle hub assembly is mounted to the bicycle frame; a second axial frame abutment surface (unlabeled axially outboard surface of a second side of the hub axle assembly shown in Fig. 2) configured to (i.e., capable of) abut against a second part of the bicycle frame in the axial direction in the state where the bicycle hub assembly is mounted to the bicycle frame; and a second axial distance defined between the first axial frame abutment surface and the second axial frame abutment surface in the axial direction, Fujita, as modified by Machine, Chetta and Chiang, fails to expressly disclose the second axial distance being equal to or larger than 147 mm.
	Zee, however, teaches a bicycle hub assembly in which the second axial distance defined between the first axial frame abutment surface and the second axial frame abutment surface in the axial direction is equal to or larger than 147 mm (i.e., 150 mm Over Locknut as noted in the Product Specs).
	It would have been obvious to one having ordinary skill in the art to have modified the bicycle hub assembly of Fujita, as modified by Machine, Chetta and Chiang, by forming the .

Response to Arguments
11.	Applicant's arguments filed 1 April 2021 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that the applied references do not render obvious a configuration in which a total of the radial lengths of the at least ten external-spline driving surfaces being equal to or larger than 7 mm and the first external-spline-surface angle ranging from 0 degrees to 10 degrees as set forth in both independent claims, the Examiner respectfully disagrees as noted above in sections 7 and 9.
	In response to Applicant’s argument that Machine, on page 533, teaches away from the total radial lengths being “equal to or larger than 7 mm” because Machine states that it is good design practice “keeping a cantilevered spline as short as possible” to minimize bending moments, the Examiner respectfully disagrees.  While the Examiner acknowledges that it would be readily apparent to one having ordinary skill in the art that an upper range for a value for the total radial lengths would be limited to minimize weight, spacing constraints, and to minimize being moments, Machine does not criticize, discredit or otherwise discourage the claimed total radial length at the lower claimed range (e.g., 7 mm).  Instead, the radial length of external-spline driving surface is a result-effective variable, as evident by at least the three equations on page 
	In response to Applicant’s argument that Chetta does not teach or suggest “the first external-spline-surface angle ranging from 0 degree to 10 degrees” because Chetta “only teaches two pressure angles”, the Examiner respectfully disagrees and notes that while Chetta discloses an embodiment of Chetta’s invention in which a user may only select two pressure angles, Chetta, in lines 47-65 of col. 1, expressly teaches that this claimed angle (i.e., “pressure angle”) is one of a number of result effective variables taken into consideration in designing splined couplings.  In other words, Chetta clearly recognizes that changing the pressure angle would affect the design of the splined coupling.
	
12.	Applicant’s arguments with respect to the newly added limitations of independent claims 1 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, as noted above, Chiang teaches the newly added limitations directed to one tooth having a first circumferential spline size and other teeth having a second circumferential spline size that is smaller than the first circumferential spline size.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617